        Case 1-19-01115-nhl            Doc 12       Filed 02/21/20   Entered 02/21/20 00:45:10




 Isaac Nutovic, Esq.                                  :
 NUTOVIC & ASSOCIATES
 Counsel to Debtor
 261 Madison Avenue, 26th Floor
 New York, New York 10016
 (212) 421-9100

 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------x
  In re:                                                             Chapter 11


                  4218 PARTNERS LLC,                                 Case No. 19-44444 (nhl)


                                                       Debtor.
 ---------------------------------------------------------------x

  4218 PARTNERS LLC,

                                                Plaintiff,
                                                                       Adv. Pro. No. 19-1115 (NHL)
                       ‒against‒

  MAGUIRE FT. HAMILTON LLC,


                                    Defendant.
------------------------------------------------------------ X

        DEBTOR’S MEMORANDUM OF LAW IN OPPOSITION TO MOTION FOR
                     JUDGMENT ON THE PLEADINGS

         4218 Partners LLC (the “Debtor” or “Plaintiff”), by its attorneys, Nutovic & Associates,

 submits this memorandum of law in opposition to the motion of Maguire Ft. Hamilton LLC

 (“Defendant” or “Maguire”) which seeks judgment on the pleadings. Unless otherwise specified,

 capitalized terms are as defined in the Complaint.

                                            Preliminary Statement

         In its Memorandum of Law (“Memorandum”), Maguire Ft. Hamilton LLC argues that the

 Complaint does not adequately state a claim for economic duress or equitable subordination. As

 will be demonstrated below Maguire’s arguments are rebutted by the applicable case law
      Case 1-19-01115-nhl        Doc 12     Filed 02/21/20     Entered 02/21/20 00:45:10




precedents. To the extent that the Court finds that the Complaint falls short in any regard, the

Debtor requests that it be allowed to amend its Complaint.

       Maguire makes five arguments packaged under three headings. It argues first that

Maguire’s predecessor in interest, (hereinafter also referred to as “Maguire”, see Memorandum

fn. 2) in refusing to honor its commitment to provide $9,000,000 in financing did not make a

further demand and merely reduced the amount of financing available. That argument is

obviously wrong. The Lender demanded that the Debtor agree to accept $8,250,000 as a new

term in the contract. That change benefitted the Lender by providing it with a better loan to value

ratio in the same way as an increase in price terms benefits a supplier.

       Maguire’s second argument in the first heading tries to “blame the victim”. Maguire

asserts that the duress was not the fault of the Lender but imposed by the time deadlines in the

sales contract signed by the Debtor. A plethora of cases upholding economic duress claims all

involve contracts signed by the party making the claim; contractual commitments are the norm

and do not standing alone create duress. Here the duress was created when the Lender refused to

honor its commitment leaving the Debtor without a practical remedy.

       The third argument is that the reduction in loan amount benefitted the Debtor because it

decreased the monthly loan repayment amount. However, when Maguire shorted the loan

commitment of $9,000,000 by $750,000, the decrease in the monthly payments did nothing to

ameliorate the substantial predicament in which the Debtor found itself.

       The fourth argument is that the Debtor had alternatives to signing the Loan Documents:

sue for damages or go into bankruptcy. Suing for damages is a legal right and if the availability

of that right alone were sufficient to defeat an economic duress claim, that cause of action would

never be available. The feasibility of recovering all the consequential damages coupled with the



                                                 2
      Case 1-19-01115-nhl        Doc 12     Filed 02/21/20      Entered 02/21/20 00:45:10




immediate draconian losses which would ensue from failing to accede to the Lender’s demands,

are factual issues to be weighed in determining whether the Debtor was under such duress as to

excuse its acceding to the Lender’s demands. Moreover, the loss of a real estate contract is

considered irreparable harm sufficient to warrant specific performance. Similarly, the option of

filing a bankruptcy proceeding is a legal right, but the Court needs to weigh facts to determine

whether that option (which at best would have pushed the deadline back 60 days) would have

completely vitiated the duress or just exacerbated the inability to obtain financing.

       The fifth argument--that the Debtor ratified the Loan Documents by not asserting the

economic duress for eight months--is an affirmative defense which was not pleaded in

Defendant’s answer and is deemed waived. The allegations of the Complaint also do not support

a finding of an intentional abandonment of the economic duress defense as a matter of law. The

cases are clear that the mere passage of a fixed amount of time before the claim is legally

asserted, is not dispositive. The Court is required to weigh other facts, such as the immediate

non-payment of the Note and the negotiations to pay back the loan, which are pleaded in the

Complaint.


                                             POINT I

                THE COMPLAINT PROPERLY PLEADS FACTS WHICH
                    STATE A CLAIM FOR ECONOMIC DURESS.

               A. Standard of Review.

               “On a motion to dismiss a complaint under Rule 12(b)(6) for failure to state a

claim upon which relief can be granted, the trial court's function is merely to assess the legal

feasibility of the complaint, not to assay the weight of the evidence which might be offered in

support thereof. The issue is not whether a plaintiff will ultimately prevail but whether the



                                                  3
      Case 1-19-01115-nhl          Doc 12     Filed 02/21/20      Entered 02/21/20 00:45:10




claimant is entitled to offer evidence to support the claims. The district court should grant a Rule

12(b)(6) motion only if it is clear that no relief could be granted under any set of facts that could

be proved consistent with the allegations. A district court must accept plaintiff's well-pleaded

factual allegations as true, and the allegations must be construed favorably to the plaintiff.”

KiSKA Const. Corp.US v. G & G Steel, Inc., 2005 WL 1225944, at *4 (S.D.N.Y., May 20,

2005) (internal citations omitted) (relying upon Geisler v. Petrocelli, 616 F.2d 636, 639 (2d Cir.

1980); Ricciuti v. N.Y.C. Transit Authority, 941 F.2d 119, 124 (2d Cir. 1991); Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974); Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Conley

v. Gibson, 355 U.S. 41, 45-46 (1957); Papasan v. Allain, 478 U.S. 265, 283 (1986); LaBounty v.

Adler, 933 F.2d 121, 123 (2d Cir. 1991)). "The same standard applicable to Fed.R.Civ.P.

12(b)(6) motions to dismiss applies to Fed.R.Civ.P. 12(c) motions for judgment on the pleadings.

Thus, we will accept all factual allegations in the complaint as true and draw all reasonable

inferences in favor of the counter-claimant. To survive a Rule 12(c) motion, the complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Bank of New York v. First Millennium, Inc., 607 F.3d 905, 922 (2d Cir. 2010) (internal

citations omitted).

                B. The Complaint Alleges That Defendant
                   Subjected Plaintiff to a Wrongful Threat

                At p.8 of the Memorandum, Maguire states that the law of economic duress

requires an allegation that “one party to a contract has threatened to breach the agreement by

withholding performance unless the other party agrees to some further demand.” Paragraphs 16

and 17 of the Complaint allege that the Debtor had received a firm commitment from Maguire to

fund $9,000,000 and that it unlawfully threatened to breach the binding Commitment unless a

new demand was acceded to—reduction of the loan amount to $8,250,000. Maguire’s argument

                                                    4
      Case 1-19-01115-nhl        Doc 12     Filed 02/21/20      Entered 02/21/20 00:45:10




that this amounts only to a breach of contract claim flies in the face of the allegations. Maguire

did not just threaten to breach; it said it would not breach if a further demand was met which

improved the loan to value ratio of the loan.

               In the leading case on the law of duress in New York, Austin Instrument, Inc. v.

Loral Corp., 29 N.Y.2d 124 (1971) Loral was under contract to produce radar sets for the United

States Navy. After soliciting subcontractor bids for the component parts, Loral notified Austin

that it would be awarded some, but not all, of the subcontracts. Austin, which was at the time a

supplier for another of Loral’s government contracts, then demanded that it be awarded all of the

new subcontracts, and further demanded that Loral pay a substantially higher price for all

existing and pre-existing orders, or else it would refuse to deliver any further component parts

under its existing contract with Loral Corp. The Court of Appeals held that these facts set forth

“a classic case, as a matter of law, of… duress… It is manifest that Austin's threat -- to stop

deliveries unless the prices were increased -- deprived Loral of its free will.” Austin Instrument,

Inc. v. Loral Corp., 29 N.Y.2d 124, 132 (1971); see also KiSKA Const. Corp.US v. G & G Steel,

Inc., 2005 WL 1225944, at *5 (S.D.N.Y. May 20, 2005) (holding that the elements of an

economic duress claim were sufficiently pleaded where the defendant threatened, in breach of its

contract, to refuse to deliver components absent significant additional compensation); Sosnoff v.

Carter, 165 A.D.2d 486 (1st Dept. 1991), upholding a claim for economic duress where the on

the eve of closing, one of the parties to a joint venture agreement formed to develop certain

valuable real property announced that he was withdrawing from the deal in breach of their

contract unless modifications were made to the existing agreement to his benefit. See also

Gallagher Switchboard Corp. v. Heckler Elec. Co., 36 Misc. 2d 225, 226–27, 232 N.Y.S.2d 590

(Kings Co. Sup. Ct. 1962) (upholding a defense of economic duress upon allegations of a threat



                                                  5
      Case 1-19-01115-nhl         Doc 12     Filed 02/21/20     Entered 02/21/20 00:45:10




to withhold delivery to the defendant in breach of a contract unless defendant agreed to a

modification of the terms).

               In the case at bar, the allegation is that Defendant issued an unambiguous threat,

informing Plaintiff that it must accept a new term to the existing binding agreement or else

Defendant would not fund the deal at all. Complaint at ¶17. Defendant’s threat was wrongful in

that it breached the parties’ previously bargained-for contract. Complaint at ¶¶16-17, and Exhibit

C to the Complaint.

               Defendant cites numerous cases in support of its argument that Plaintiff has failed

to allege a wrongful threat, but these cases are all distinguishable in that the courts found that the

party had no obligation and therefore was within its rights to withhold performance. (Here

Maguire has acknowledged an obligation to fund $9,000,000 for purposes of its Motion.) See

Interpharm, Inc. v. Wells Fargo Bank, Nat. Ass'n, 655 F.3d 136, 143-44 (2d Cir. 2011) (the

alleged threat involved a bank’s refusal to extend a line of credit where it had no contractual

obligation to do so); Adrian Family Partners I, L.P. v. Exxonmobil Corp., 23 Misc. 3d 1120(A)

(Westchester Co. Sup. Ct. 2007), aff'd, appeal dismissed, 61 A.D.3d 901 (2009) (“Exxon Mobil

was not legally required to proceed with the purchase of the Pad Site in light of the fact that no

enforceable contract existed for that transaction.”); Nasik Breeding & Research Farm Ltd. v.

Merck & Co., 165 F. Supp. 2d 514, 527 (S.D.N.Y. 2001) (in which plaintiff sought to evade a

settlement agreement but failed to allege that it was subject to any threat during settlement

negotiations: “Here, Nasik fails to allege the existence of any wrongful threat; it alleges only that

its own difficult financial circumstances necessitated signing the agreements at issue.”);

Mazurkiewicz v. New York City Health & Hosps. Corp., 585 F. Supp. 2d 491, 500 (S.D.N.Y.

2008), aff'd, 356 Fed. Appx. 521 (2d Cir. 2009) (in which plaintiff did not plead a wrongful



                                                  6
      Case 1-19-01115-nhl         Doc 12     Filed 02/21/20      Entered 02/21/20 00:45:10




threat, or indeed that defendant had taken any unlawful action which induced him to sign the

agreement); Feyh v. Brandtjen & Kluge, Inc., 1 A.D.2d 1014 (2nd Dept. 1956), aff'd, 3 N.Y.2d

971 (1957) (finding that the party had the legal right to increase its prices under the governing

contract); Pallonetti v. Liberty Mut., 2011 WL 519407, at *5 (S.D.N.Y. Feb. 11, 2011)

(involving a severance agreement and release signed in settlement of a prior lawsuit, the court

found that plaintiff failed to allege any unlawful threat); Davis & Assocs., Inc. v. Health Mgmt.

Servs., Inc., 168 F. Supp. 2d 109, 115 (S.D.N.Y. 2001) (finding no duress for HMS refusing to

advance further payments where there was no evidence that HMS was obligated to do so);

Joseph v. Chase Manhattan Bank, N.A., 751 F. Supp. 31, 36 (E.D.N.Y. 1990) (“Joseph was not

threatened by this offer; he was given a choice. He could stay on at his job at the status quo and

pursue his claims in court or retire early with enhanced benefits.”).

               Defendant also suggests that a claim for economic duress would be inappropriate

here because the time constraints at issue are the result of Plaintiff’s contract with a third party.

The refutation to this argument of causation is that in many of the cases in which a court has

upheld a claim for economic duress, the party claiming duress was subject to a deadline in a

third-party contract. See e.g. Austin Instrument, Inc. v. Loral Corp., 29 N.Y.2d 124 (1971);

KiSKA Const. Corp.US v. G & G Steel, Inc., 2005 WL 1225944 (S.D.N.Y. May 20, 2005);

Sosnoff v. Carter, 165 A.D.2d 486 (1st Dept. 1991); and Gallagher Switchboard Corp. v. Heckler

Elec. Co., 36 Misc. 2d 225, 226–27 (Kings Co. Sup. Ct. 1962). It was Maguire’s unscrupulous

decision to threaten to breach its contract one business day before it was obligated to provide

$9,000,000 in financing, that created duress.

               Defendant’s assertion that its wrongful reduction in the loan amount inures to

Plaintiff’s benefit is baseless and disingenuous. Defendant knew at the time it signed its



                                                   7
      Case 1-19-01115-nhl        Doc 12    Filed 02/21/20     Entered 02/21/20 00:45:10




financing commitment that Plaintiff required $9,000,000. Maguire’s naked assertion in its,

Memorandum that the change of terms benefitted the Debtor is in any event a question of fact.

               Plaintiff has met its pleading obligation. See Complaint at ¶¶16-19. It has alleged

a contractual obligation by Maguire to fund $9,000,000 and a threat to breach that obligation

unless a new term was added to the contract.

               C. Plaintiff Had No Other Realistic Options Available

               Defendant argues that Plaintiff should have pursued a breach of contract action

instead of signing the Loan Documents. Maguire is suggesting that the Debtor should have

forfeited its right to acquire the Property and instead sued for damages. However, the law

recognizes that specific performance is available to enforce contracts to purchase real property

precisely because there is no adequate remedy at law. See e.g. Petrello v. White, No. 01-CV-

3082 (DRH) (AKT), 2018 U.S. Dist. LEXIS 38512, at *27 (E.D.N.Y. Mar. 8, 2018) (“the courts

of New York hold that, as a rule, the remedy of specific performance should be awarded in

contract action involving real property on the premise that each parcel is unique. See Da Silva v.

Musso, 53 N.Y.2d 543, 428 N.E.2d 382, 444 N.Y.S.2d 50 (1981); EMF Gen. Constr. Corp. v.

Brisbee, 6 A.D. 3d 45, 52, 774 N.Y.S.2d 39 (1st Dept. 2004)”. Thus, the loss of the Property

would have caused irreparable harm which is recognized as creating economic duress. See e.g.

Davis & Assocs. v. Health Mgmt. Servs., 168 F.Supp.2d 109, 116 (S.D.N.Y. 2001).

Furthermore, there is no certainty that all of the losses suffered would have been recoverable.

Consequential damages are recoverable only in “limited circumstances”. Bi-Econ. Mkt., Inc. v.

Harleysville Ins. Co. of New York, 10 N.Y.3d 187, 192–93 (2008).

               The cases cited by Defendant are inapposite here, where Plaintiff would have

suffered irreparable harm and its extensive consequential damages could not be adequately



                                                 8
      Case 1-19-01115-nhl         Doc 12     Filed 02/21/20     Entered 02/21/20 00:45:10




redressed in a breach of contract action. Defendant cites Jonassen v. Bankers Tr. Co., 1990 WL

180150, at *2 (S.D.N.Y. Nov. 13, 1990), for the premise that plaintiffs had an adequate remedy

available through litigation. That case is distinguishable in that it involved a plaintiff who was

injured as a result of the wrongful institution of a securities fraud action. The court found that the

plaintiff erred in asserting a claim for economic duress at all, because the allegations there most

closely constituted a claim for malicious prosecution, through which the courts could have

adequately redressed the injuries. See also Joseph v. Chase Manhattan Bank, N.A., 751 F. Supp.

31, 35 (E.D.N.Y. 1990) (cited by Defendant, finding that the facts alleged could constitute a

claim for constructive discharge which could be adequately redressed through the courts).

               Defendant further relies on two cases to argue that a bankruptcy proceeding was

an adequate alternative to capitulating to a wrongful demand. However, in both those cases the

court held that there was no wrongful conduct. In re Marketxt Holdings Corp., 361 B.R. 369,

382 (Bankr. S.D.N.Y. 2007)(finding insufficient wrongful conduct alleged at p. 401), and

Interpharm, Inc. v. Wells Fargo Bank, N.A., No. 08CIV.11365RJH, 2010 WL 1257300,

(S.D.N.Y. Mar. 31, 2010)(also finding insufficient wrongful conduct alleged at p. 27), aff'd sub

nom. Interpharm, Inc. v. Wells Fargo Bank, Nat. Ass'n, 655 F.3d 136 (2d Cir. 2011), arguably, in

dicta, suggested that on the facts before them bankruptcy was a feasible alternative for the party

asserting economic duress. These cases do not stand for the proposition that bankruptcy is

always an alternative. The transactions which were the subject of the claims for duress in those

cases involved already insolvent companies which were entering into agreements to avoid

bankruptcy in the first place. Here, bankruptcy would not have solved the Debtor’s problem. At

best it would have delayed it by 60 days and, likely, created greater difficulty for the Debtor in




                                                  9
      Case 1-19-01115-nhl         Doc 12      Filed 02/21/20      Entered 02/21/20 00:45:10




qualifying for financing. This is a question of fact; the Debtor is not required at the pleading

stage to negate all possible remedial strategies.

                Notably, Interpharm expressly distinguishes itself from cases where a party is put

at risk of being defaulted by a third party as here.

        “That Interpharm had alternatives at hand makes this case importantly different
        from those cited in its brief where economic duress was found. See KiSKA Const.
        Corp.-USA v. G & G Steel, Inc., No. 04–9252, 2005 WL 1225944 (S.D.N.Y. May
        20, 2005); Austin Instrument, Inc. v. Loral Corp., 29 N.Y.2d 124, 324 N.Y.S.2d
        22, 272 N.E.2d 533 (N.Y.1971); Gallagher Switchboard Corp. v. Heckler Elec.
        Co., 34 Misc.2d 256, 229 N.Y.S.2d 623 (N.Y. Sup.Ct. Kings Co.1962). In each of
        those cases, after the parties entered into a contract for the sale of goods, the seller
        allegedly threatened to refuse delivery in order to procure a release or more
        favorable contract terms. See KiSKA, 2005 WL 1225944, at *2–*3; Austin, 29
        N.Y.2d at 129, 324 N.Y.S.2d 22, 272 N.E.2d 533; Gallagher, 229 N.Y.S.2d at
        627. In each, a central allegation was that the buyer was put at risk of being held
        in default by a third party as a result of the seller's threatened breach. See KiSKA,
        2005 WL 1225944, at *2; Austin, 29 N.Y.2d at 131, 324 N.Y.S.2d 22, 272 N.E.2d
        533; Gallagher, 229 N.Y.S.2d at 629–30.

Interpharm, Inc. v. Wells Fargo Bank, N.A., 2010 WL 1257300, at *11–12 (S.D.N.Y.

Mar. 31, 2010), aff'd sub nom. Interpharm, Inc. v. Wells Fargo Bank, Nat. Ass'n, 655

F.3d 136 (2d Cir. 2011).

                The case at bar, like Austin, involves a party which threatened to refuse

performance under a contract in order to procure more favorable contract terms for itself. As in

Austin, Plaintiff was put at risk of being held in default by a third party as a result of the

Defendant’s threatened breach. As in Austin, Plaintiff could not have secured funding from any

other source in time to meet its third-party obligations. Following the logic of Austin and the

analysis set forth in Interpharm, these facts constitute another “classic case” of duress, because

accepting Defendant’s breach and suing for damages would not have been an adequate remedy—

Plaintiff would still have had to obtain the funding elsewhere within the time parameters of its

contract of sale.

                                                    10
      Case 1-19-01115-nhl        Doc 12     Filed 02/21/20      Entered 02/21/20 00:45:10




               D. Plaintiff Did Not Ratify The Loan Documents Or
                  Forfeit Its Right To Seek Relief For Economic Duress

               Ratification was not pleaded by Maguire in its answer. Ratification is an

affirmative defense which must be raised in a responsive pleading or it will be deemed waived.

See e.g. Chainey v. Street, 523 F.3d 200, 209 (3d Cir. 2008).

               The criteria for application of affirmative defenses such as waiver and ratification

are stringent. Royal Park Invs. SA/NV v. Deutsche Bank Nat'l Tr. Co., No. 14-CV-04394 (AJN)

(BCM), 2016 U.S. Dist. LEXIS 120131, at *53 (S.D.N.Y. Aug. 31, 2016). In order to establish

the defense, there must be deliberate, informed abandonment of known rights. LNC Invs. v. First

Fid. Bank, N.A., 173 F.3d 454, 463 (2d Cir. 1999). It is Maguire’s burden to establish the facts

supporting the defense.

               Defendant’s argument that this Court can find a deliberate informed abandonment

of known rights from the allegations of the Complaint does not comport with controlling case

law. In Austin Instrument, Inc. v. Loral Corp., 29 N.Y.2d 124 (1971), Loral did not file an action

alleging duress until fourteen months after signing the contract in question. Thus, a space of

eight months before the defense was articulated in a legal pleading is not sufficient to support

dismissal. Moreover, in Sosnoff v. Carter, 165 A.D.2d 486 (1st Dept. 1991), defendant made a

number of payments on a note defendant was coerced to sign. From the posture of the case it

appears defendant only raised the defense of economic duress after suit was filed. The court in

Sosnoff noted that the defendant had made repeated protests which were inconsistent with any

act of ratification and were some evidence of defendants' preservation of a claim of economic

duress. Id. 491-492.

               In the case at bar, Plaintiff has alleged that it “immediately repudiated the Loan

Documents and did not pay the January 1, 2019 payment.” Complaint at ¶21. The Debtor

                                                11
      Case 1-19-01115-nhl         Doc 12     Filed 02/21/20      Entered 02/21/20 00:45:10




offered to pay contract interest and give all funds back, but the offer was refused. Complaint at

¶23. Under the circumstances, Plaintiff has alleged facts which are sufficient to controvert any

implication that it made a deliberate decision to ratify the Loan Documents. As a result of

Defendant’s wrongful conduct, Plaintiff remains in a state of economic duress.

               For the foregoing reasons, it is respectfully submitted that the Complaint properly

pleads facts which state a claim for economic duress, and that Defendant’s motion should

therefore be denied.

                                       POINT II
               DEFENDANT HAS FAILED TO ARTICULATE ANY BASIS
               TO DISMISS THE EQUITABLE SUBORDINATION CLAIM

               Without any case support, Maguire blithely asserts: “Since the allegations

purportedly supporting the cause of action for economic duress are insufficient as a matter of

law, they cannot be recycled into a viable claim for equitable insubordination.”. This ipse dixit

claim is wholly insufficient. The Second Circuit has made it clear that a bankruptcy court may

subordinate a particular claim if it finds that the creditor's claims, while not lacking a lawful

basis, nonetheless results from inequitable behavior on the part of that creditor. Musso v.

Ostashko, 468 F.3d 99, 109 (2d Cir. 2006). In re Enron Corp., 379 B.R. 425, 432-33 (S.D.N.Y.

2007). See, also, In re LightSquared Inc., 511 B.R. 253, 346 (Bankr. S.D.N.Y. 2014) (equitable

subordination available notwithstanding the apparent legal validity of a particular claim.) Thus

Maguire could defeat the debtor’s claim of economic duress thereby upholding the validity of its

claim and still be equitably subordinated.

       Maguire cites no cases that suggest subordination is not available under 11 U.S.C. §510

(c) unless the inequity in a creditor’s conduct rises to the level that would qualify for a vitiation


                                                  12
      Case 1-19-01115-nhl        Doc 12     Filed 02/21/20     Entered 02/21/20 00:45:10




of a signed contract on principles of economic duress. Indeed, the remedies available for these

claims – the remedy available for the equitable subordination is far less impactful -- suggest that

the bar for equitable subordination is much lower. For the economic duress claim, the action

taken while under duress is completely negated and rights are eliminated; under equitable

subordination law that does not happen. Rights are only subordinated -- not eliminated entirely.

As that applies to the Complaint, the relief requested on the economic duress claim is that

Maguire should not be able to take any action or make a claim under the Loan Documents; the

relief requested on the equitable subordination claim is only subordination of Maguire’s claim to

creditors.

                Case law does not prescribe only one type of inequitable conduct as a pre-

requisite for maintaining an action for equitable subordination. Maguire’s argument that

equitable subordination relief could not be granted on facts which do not justify the economic

duress remedies is illogical. The branch of the Motion which seeks judgment dismissing the

Debtor’s equitable subordination claim should be denied.

                                      POINT III

               THE MOTION TO STAY DISCOVERY SHOULD BE DENIED

               For the reasons set forth in the accompanying declaration of Isaac Nutovic,

Maguire’s motion to stay discovery should be denied.




                                      [Deliberately Blank]

                                                13
      Case 1-19-01115-nhl        Doc 12     Filed 02/21/20     Entered 02/21/20 00:45:10




                                            Conclusion

       For all of the reasons set forth above the Debtor requests that Maguire’s motions for (i)

judgment on the pleadings and (ii) to stay discovery, should be denied. In the event the Court

decides the allegations in the Complaint are deficient, the Debtor requests leave to re-plead.

Dated: New York, New York
      February 20, 2020


                                                     NUTOVIC & ASSOCIATES,
                                                     Attorneys for 4218 Partners LLC

                                                     By: s/Isaac Nutovic
                                                          Isaac Nutovic, Esq.
                                                     261 Madison Ave, 26th Floor
                                                     New York, New York 10016
                                                     Tel: (212) 421-9100




                                                14
